McBRIDE, Judge.
This matter was consolidated for trial with The Employers’ Liability Assurance Corporation, Ltd. v. John D. Upham, d/b/a Upham Engineering Co., et als., La.App., 150 So.2d 595. Plaintiff, Coy Chapman, was injured through the alleged negligence of George Shane, and he seeks to hold United Benefit Fire Insurance Company liable under the extended coverage provisions contained in the same policy of liability insurance involved in the aforesaid case. Whereas the facts and issues herein are the same, for the reasons set forth in our opinion in said case,
The judgment appealed from is affirmed.
Affirmed.